Citation Nr: 1521220	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-44 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veterans Benefits Management System (VBMS) claims processing system contains evidence that is pertinent to the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his COPD and asthma are due to exposure to water purification chemicals and herbicides, including Agent Orange, while serving in Vietnam. See December 2011 Veteran Statement. Further development is required to verify the Veteran's presence in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's military personnel records to verify service in the Republic of Vietnam.

If such records do not exist or are unavailable, a negative response must be obtained.

2. If the military personnel records are unavailable or do not confirm Vietnam service, contact the U.S. Army Joint Services Records and Research Center, the National Personnel Records Center, the Department of the Army, and/or any other appropriate agency, to determine whether the Veteran served in the Republic of Vietnam. Specific requests must be made for any orders to temporary duty inside the Republic of Vietnam from February 1966 to November 1967.

If such records do not exist or are unavailable, a negative response must be obtained.

3. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

4. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the November 2011 opinion for an addendum opinion as to whether the Veteran's COPD and/or asthma had its onset in service or otherwise relates to service. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The examiner must opine as to whether the Veteran's current COPD and/or asthma relate to his military service, to include his claimed exposure to water purification chemicals in Vietnam.

b. IF THE EXAMINER CONCLUDES THAT THE VETERAN'S COPD AND/OR ASTHMA DO NOT RELATE TO SERVICE, THE EXAMINER MUST ATTTEMPT TO RECONCILE HIS/HER OPINION WITH DR. T. C.'S OPINION - AND STATE WHETHER HE OR SHE CONCURS OR NON-CONCURS AND THE REASONS FOR SUCH OPINION.

c. IF AND ONLY IF EXPOSURE TO HERBICIDES OF THIS VETERAN IS CORROBORATED OR IS OTHERWISE FOUND UNDER THE BENEFIT OF THE DOUBT DOCTRINE, the examiner must opined as to whether the Veteran's COPD and/or asthma relates to exposure to herbicidal agents, including Agent Orange.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

November 1963 Pre-Induction Report of Medical History and December 1965 Report of Medical History and Report of Medical Examination at Induction, denying asthma, shortness of breath, pain or pressure in chest, and chronic cough, but noting a history of whooping cough.

November 1967 Report of Medical History and Report of Medical Examination at Separation, denying asthma, shortness of breath, pain or pressure in chest, and chronic cough.

Private Medical Records (PMRs), noting the Veteran smoked one pack per day for 40 years, and quit smoking around 2006.

July 2009 Private Opinion from Dr. T. C., noting "It's at least as likely as not that [the Veteran's] exposure to water purification chemicals, while in Vietnam resulted in the development of asthma and COPD."

November 2011 VA Examination Report.

December 2011 Veteran's Statement, reporting "above normal exposure to water" with chemicals and Agent Orange caused his breathing problems.

December 2009 Private Opinion from Dr. T.C., observing, "I have been treating [the Veteran] for COPD since 2007. It is true that smoking is the main cause of COPD, but there are other fumes and inhalants that can cause COPD."

5. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted is completed, readjudicate the issues of entitlement to service connection for COPD and asthma. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




